
	

115 SRES 457 ATS: To authorize testimony and representation in Kuwait & Gulf Link Transport Co., et al. v. John Doe, et al. (Ct. of Common Pleas, Cumberland County, Pa.).
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 457
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2018
			Mr. McConnell (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and representation in Kuwait & Gulf Link Transport Co., et al. v. John Doe, et al. (Ct. of Common Pleas, Cumberland County, Pa.).
	
	
 Whereas, in the case of Kuwait & Gulf Link Transport Co., et al. v. John Doe, et al., Case No. 2012–1820–CIVIL TERM, pending in the Court of Common Pleas for Cumberland County, Pennsylvania, deposition testimony has been subpoenaed from Richard Goldberg, a former employee in the office of Senator Mark Kirk, relating to his official responsibilities;Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate may, by the judicial or administrative process, be taken from such control or possession but by permission of the Senate;Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to represent current and former employees of the Senate with respect to any subpoena, order, or request for testimony relating to their official responsibilities; andWhereas, when it appears that evidence under the control or in the possession of the Senate may promote the administration of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be it
		
	
 That Richard Goldberg is authorized to testify in the case of Kuwait & Gulf Link Transport Co., et al. v. John Doe, et al., except concerning matters for which a privilege should be asserted. 2.The Senate Legal Counsel is authorized to represent Richard Goldberg in connection with the testimony authorized in section one of this resolution.
		
